                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF WISCONSIN
                             AT LAW AND IN ADMIRALTY


 UNITED STATES OF AMERICA,

                      Plaintiff,

               v.                                                  Case No. 21-cv-0203-bhl

 APPROXIMATELY $15,569.00 IN
 UNITED STATES CURRENCY,

                      Defendant.


                     JUDGMENT OF DEFAULT AND FORFEITURE

       THIS CAUSE having come before this Court upon plaintiff’s Motion for Default
Judgment, The Court FINDS that no timely verified claim has been filed as to the defendant
property, approximately $15,569.00 in United States currency.
        Accordingly, IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that
the defendant property, approximately $15,569.00 in United States currency, be and hereby is
forfeited to the United States of America and that no right, title or interest in the defendant
property shall exist in any other party.
        IT IS FURTHER ORDERED that the defendant property shall be seized forthwith by
 the United States Marshal Service for the Eastern District of Wisconsin or its duly authorized
 agent and shall be disposed of according to law.

       Dated at Milwaukee, Wisconsin, this 4th day of May, 2021.

                                                     APPROVED:

                                                     s/ Brett H. Ludwig
                                                     BRETT H. LUDWIG
                                                     United States District Judge
       Judgment entered this 4th day of May, 2021.

              GINA COLLETTI
              Clerk of Court

              s/ Melissa P. _
              (By) Deputy Clerk
